DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10, and 21 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended independent claim 1 to recite a step of depositing first and second reagents, dyes, and a stabilizer onto first and second diagnostic areas and attaching a paper filter to an inlet of a main channel, and argues that the combination of Lu et al., in view of Rosenfeld et al., do not meet the claim limitations.  As detailed below, claim 1 now stands rejected as being unpatentable over the combination of Lu et al., in view of Rolland et al., and further in view of Rosenfeld et al., which the Examiner contends meets all the claim limitations.  In addition to the teachings previously made of record, reference to Lu et al., also teach depositing different reagents at different diagnostic areas (page 1500, left column) which reads on the limitations of depositing first and second reagents on first and second diagnostic areas.  Lu et al., in view of Rosenfeld et al., do not teach depositing first and second dyes, a stabilizer, or utilizing a paper filter.  Reference to Rolland et al., teach disposable diagnostic devices wherein a first dye, second dye, and stabilizers are utilized in diagnostic assays.  Rolland et al., also teach adding a paper filter at the inlet of the device to remove particulates from a sample.  As such, the Examiner contends that the combination of Lu et al., in view of Rolland et al., in further view of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 10, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., (Electrophoresis 2009, 30, 1497-1500) in view of Rolland et al., (US 2014/0295415), and further in view of Rosenfeld et al., (Lab Chip, 2014, 14, 4465-4474).
Regarding claims 1 and 10, Lu et al., teach forming a paper based microfluidic with wax comprising obtaining a hydrophilic, porous paper having a front and a back (page 1497 left column, first paragraph), depositing wax barriers on the front of the paper in various patterns (figure 1) wherein each pattern comprises a main channel, at least two fluid transfer channels, 
Rolland et al., teach paper based molecular diagnostic devices wherein first and second dyes are deposited at diagnostic sites (paragraph 0126, figure 3).  Rolland et al., also teach adding stabilizers to reagent zones of the device (paragraphs 0088, 0089).  Additionally, Rolland et al., also teach placing a filter at the entry point of the device (paragraph 0083) wherein the filter can be made of paper (paragraph 0088).  Rolland et al., teach that it is advantageous to utilize stabilizer on diagnostic areas as a means of preserving the function of dried reagents (paragraph 0095).  Additionally, Rolland et al., teach that it is advantageous to utilize a filter as a means of removing particulates from a sample (paragraph 0012).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lu et al., in view of Rolland et al., to deposit stabilizers at reagent zones, and to attach a paper filter in order to preserve the function of dried reagents and to filter particulates from the sample as taught by Rolland et al.  Lu et al., in view of Rolland et al., do not teach depositing wax on the back of the paper such that all the back layer is covered.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lu et al., in view of Rolland et al., wherein wax is printed on both sides of the paper in order to form shallower channels for sufficient dissipation of Joule heat as taught by Rosenfeld et al.
Regarding claim 5, Lu et al., teach utilizing filter paper (page 1497 right column second paragraph).
Regarding claims 6 and 7, Rolland et al., teach utilizing a printer to deposit wax and reagents (paragraphs 0092, 0095).
Regarding claim 8, Rolland et al., teach paper based molecular diagnostic devices wherein reagents are printed onto the device, dried for 10 minutes, and printing additional reagents after the drying period (paragraph 0271).
Regarding claim 21, Rolland et al., teach attaching the filter with an adhesive (paragraph 0206).
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., (Electrophoresis 2009, 30, 1497-1500) in view of Rolland et al., (US 2014/0295415) in view of Rosenfeld et al., (Lab Chip, 2014, 14, 4465-4474) as applied to claim 1 above, and further in view of Mao et al., (US 2014/0017693).
Regarding claims 2 and 3, Lu et al., in view of Rolland et al., in view of Rosenfeld et al., do not teach an assay device comprising an identifying indicator.
Mao et al., teach cards for liquid sample collection wherein the cards comprise barcodes or QR codes printed on the surface of the card (paragraph 0059). The Examiner is reading this combination as combining prior art elements according to known methods to yield predictable results (see MPEP 2141 II). Barcodes and QR codes are well known and widely used in the art as a means of storing information about an article.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lu et al., in view of Rolland et al., in view of Roselfeld et al., further in view of Mao et al., to provide a barcode or QR code on the substrate as combining prior art elements according to known methods to yield predictable results requires only routine skill in the art.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., (Electrophoresis 2009, 30, 1497-1500) in view of Rolland et al., (US 2014/0295415) in view of Rosenfeld et al., (Lab Chip, 2014, 14, 4465-4474) in view of Mao et al., (US 2014/0017693 as applied to claim 2 above, and further in view of Hong et al., (US 2016/0051980).
Regarding claim 4, Lu et al., in view of Rolland et al., in view of Rosenfeld et al., in view of Mao et al., do not teach the identifying indicator being a calibration reagion.
Hong et al., teach a paper sensor wherein the sensor comprises a calibration color area (paragraphs 0042, 0043). Hong et al., teach that it is advantageous to provide a calibration color area as a means of comparing one or more test zones to report concentration of analytes (paragraph 0042).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798